Citation Nr: 0933127	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-27 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected left knee degenerative joint 
disease.  

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected left hip degenerative joint 
disease, residual of left femur fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1977 to February 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) above.  

On his August 2006 substantive appeal, the Veteran indicated 
that he wished to testify at a Board hearing before a 
Veterans Law Judge.  However, in September 2006, he withdrew 
his request for a hearing, requesting, instead, a local 
hearing before a Decision Review Officer (DRO).  However, in 
January 2007, the Veteran withdrew his request for a DRO 
hearing, and indicated he would prefer to undergo a VA 
examination, which was provided in February 2007.  The Board 
finds that all due process has been satisfied with respect to 
the Veteran's right to a hearing.  


FINDINGS OF FACT

1.  There is competent lay evidence that the Veteran suffered 
a back injury during a motor vehicle accident in service.

2.  The competent and probative evidence of record 
preponderates against a finding that the Veteran has current 
residuals of a back injury which are due to any incident or 
event in active military service.  

3.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected left knee 
degenerative joint disease is characterized by extension to 
zero degrees and flexion to no less than 70 degrees, with 
complaints of pain.  There is no subjective or objective 
evidence of ankylosis, recurrent subluxation or lateral 
instability, impairment of the semilunar cartilage, tibia, or 
fibula, or genu recurvatum.

4.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected left hip 
degenerative joint disease is characterized by extension to 
zero degrees and flexion to no less than 60 degrees, with 
occasional complaints of pain, and a 13 to 15 centimeter scar 
that is well-healed, non-tender, and not ulcerated.  There is 
no subjective or objective evidence of ankylosis, impairment 
of the thigh manifested by limitation of abduction, 
adduction, or rotation, a flail hip joint, or continued 
impairment of the femur.  


CONCLUSIONS OF LAW

1.  Residuals of a back injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2009).  

2.  The schedular criteria for an initial disability rating 
in excess of 10 percent for service-connected left knee 
degenerative joint disease have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.27, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010 (2009).

3.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected left hip degenerative 
joint disease, residual of left femur fracture, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.27, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5252 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  


The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to the service connection claim, the VCAA duty 
to notify was satisfied by way of a letter sent to the 
Veteran in February 2005 which fully addressed all required 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed the Veteran of what 
evidence was required to substantiate his service connection 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  

With respect to the increased rating claims, the Veteran is 
challenging the initial disability rating assigned following 
the grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  In 
this case, the RO's February 2005 letter provided the Veteran 
with adequate notice before service connection was granted.  
The RO also provided the Veteran with a May 2008 letter which 
advised him of the rating criteria used to evaluate his 
service-connected disability, the types of evidence he could 
submit in support of his increased rating claims, including 
medical or lay evidence showing his service-connected 
disabilities increased in severity, and how disability 
ratings and effective dates are assigned.  See Vazquez-
Flores, supra; Dingess, supra.  Therefore, VA's duty to 
notify in this case has been satisfied.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from June 1999 to July 
2008, and the Veteran was afforded VA examinations in June 
2005, February 2007, and August 2008.  Significantly, it 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

In this regard, the Board notes the Veteran's representative 
recently argued that a new VA examination should be ordered 
because the examiner who conducted the most recent VA 
examination in August 2008 did not note that the Veteran 
walks with a limp.  However, review of the August 2008 VA 
examination report, as well as the other medical evidence of 
record, reflects that the Veteran's limping gait was 
adequately noted and considered on examination.  As such, the 
Board finds the VA examinations conducted in conjunction with 
this appeal are adequate, and a new examination need not be 
ordered.  

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

A.  Service Connection Claim

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The Veteran has asserted that service connection is warranted 
because he injured his back during a motor vehicle accident 
during service and he believes he has a current back 
disability related to the in-service injury.  

The service treatment records (STRs) do not contain any 
complaints, treatment, or findings related to a back injury 
incurred during military service.  The STRs reveal that the 
Veteran was, indeed, involved in a car accident in August 
1981 during service.  Following the accident, the Veteran 
presented to the emergency room with multiple lacerations to 
his face and right hand, and had suffered a left leg 
fracture.  There were no complaints or findings of a back 
injury incurred at that time.  He was hospitalized for one 
month following the accident, and there is no indication that 
he complained of or sought treatment for a back problem 
during that time.  After being released from the hospital, 
the Veteran was put on light duty and given physical therapy.  
Subsequent STRs do not show any complaints, treatment, or 
findings related to a back injury that was incurred at the 
time of the in-service car accident, or at any other time 
during service.  

The Veteran is competent to assert that he injured his back 
at the time of the in-service car accident.  However, because 
the STRs do not contain any record of treatment or clinical 
findings to support the Veteran's assertion that he suffered 
a back injury during service, the issue turns on the 
credibility of the Veteran's statement.  

It is not a pleasant task for the Board to discount the 
credibility of a Veteran's statements.  However, the evidence 
of record does not support a finding that he sustained a back 
injury in service.  Of course, errors of memory can occur 
after decades have elapsed.  We must weigh all the evidence 
that supports or opposes the Veteran's assertion, and the 
only evidence that supports the Veteran's statement that he 
suffered a back injury in service is his own testimony.  

Indeed, as noted, review of the STRs reveals no complaints, 
treatment, or findings related to a head injury incurred 
during service.  Given the Veteran's report of suffering a 
back injury during the car accident, the Board finds the lack 
of complaint or medical treatment for a back injury during 
the Veteran's one month hospitalization following the August 
1981 car accident highly probative.  The Board also finds it 
probative that a report of medical examination dated in April 
1983, two years after the car accident to which the Veteran 
relates his in-service back injury and current back 
disability, shows that the Veteran's spine was normal.  
Moreover, although the Veteran has asserted that his back is 
always hurting, the Board notes he has not submitted or 
identified any post-service medical records which show that 
he has complained of or sought treatment for a back 
disability at any time since military service.  In this 
regard, the Board notes that, if the Veteran suffered a back 
injury during service, which resulted in a chronic back 
disability manifested by constant back pain, it is likely the 
Veteran would have sought medical treatment for his chronic 
disability.  

Therefore, in resolving the inconsistencies within the 
record, including the subjective reports of an in-service 
back injury and constant post-service back pain and the lack 
of any medical evidence showing complaints or treatment for a 
back injury at any time during service and throughout the 
appeal period, the Board finds the Veteran's credibility is 
lessened as to his report that he sustained a back injury 
during service which has persisted on a continous basis since 
then.  

The Veteran's representative recently argued that the 
Veteran's back disability may be secondary to his service-
connected left knee and/or left hip disability.  However, in 
evaluating the ultimate merit of this claim, including 
whether the preponderance of the evidence shows the Veteran 
has a current back disability which is related to the in-
service car accident and/or his service-connected 
disabilities, the Board notes there is no competent evidence 
of record which shows the Veteran has a current back 
disability.  

Review of the record shows the Veteran filed a claim of 
service connection for a "back condition" and reported that 
his back is always hurting.  Despite the Veteran's subjective 
reports of constant back pain, there are no objective 
clinical findings of an underlying or associated back 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  Indeed, the VA outpatient 
treatment records dated from June 2001 to December 2008 do 
not contain any complaints or treatment for a chronic back 
disability manifested by pain; nor has the Veteran submitted 
or identified any other medical evidence which would show 
that he currently has a back disability that is related to 
his military service or service-connected disabilities.  

Based on the foregoing, the Board finds the Veteran's 
credibility is lessened as to his report that he suffered a 
back injury during service, because a preponderance of the 
evidence is against such a finding.  Even if the Board were 
to assume that he incurred a back injury during service, 
there is no medical evidence of record which shows he now has 
a diagnosed or identifiable back disorder to which his 
complaints of constant back pain can or have been related.  
Without proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).   The Court of Appeals for Veterans 
Claims has held that the presence of a chronic disability at 
any time during the claims process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, there is no evidence of record which shows the 
Veteran has complained of, sought treatment for, or been 
diagnosed with a back disorder at any time since he was 
separated from service.  Therefore, the claim of service 
connection for residuals of a back injury must be denied, and 
there is no reasonable doubt to be resolved.  See Gilbert, 
supra.

B.  Increased Rating Claims

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2008).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

1.  Left Knee Disability

Entitlement to service connection for left knee degenerative 
joint disease (DJD), as secondary to service-connected status 
post fracture, left femur, was established in July 2005, and 
the RO assigned a 10 percent disability rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010, effective from 
January 2005.  At that time, the RO considered a June 2005 VA 
examination report which showed the Veteran had minimal 
symptoms associated with his left knee DJD, including 
slightly limited range of motion, some medial tenderness, and 
subjective complaints of occasional limping, pain, and 
throbbing.  Based on the evidence of limited motion and pain 
in the left knee, the RO granted a 10 percent rating pursuant 
to DC 5010.  

The Veteran has asserted that his service-connected left knee 
disability warrants a disability rating higher than 10 
percent.  

As noted, the Veteran's service-connected left knee 
disability is currently rated under DC 5010, which provides 
that arthritis due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis under DC 5003, which 
provides that degenerative arthritis, when substantiated by 
X-rays, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 20 percent disability 
rating is warranted with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
disability rating is warranted with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups. 

Note 1 accompanying DC 5003 states that the 20 percent and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based upon limitation of motion.  Note 2 states 
that the 20 percent and 10 percent ratings based on X-ray 
findings will not be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5024.  38 C.F.R. § 4.71a, DC 
5003.

Limitation of flexion and extension of the leg are rated 
under DCs 5260 and 5261.  Under DC 5260, a noncompensable 
rating is warranted for flexion limited to 60 degrees, a 10 
percent rating is warranted for flexion limited to 45 
degrees, a 20 percent rating is warranted for flexion limited 
to 30 degrees, and a 30 percent rating is warranted for 
flexion limited to 15 degrees.  Under DC 5261, a 
noncompensable rating is warranted for extension limited to 
five degrees, a 10 percent rating is warranted for extension 
limited to 10 degrees, a 20 percent rating is warranted for 
extension limited to 15 degrees, a 30 percent rating is 
warranted for extension limited to 20 degrees, a 40 percent 
rating is warranted for extension limited to 30 degrees, and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal 
flexion of the knee is 140 degrees and normal extension of 
the knee is zero degrees.  

In evaluating the Veteran's claim under DC 5010, the Board 
notes that, at the most recent VA examination in August 2008, 
he demonstrated flexion to 70 degrees, which is 
noncompensable under DC 5260, and extension to zero degrees, 
with is also noncompensable under DC 5261.  Review of the 
record reveals the Veteran has never demonstrated flexion or 
extension to a degree which warrants a compensable rating 
under DCs 5260 and 5261.  See VA examination reports dated 
June 2005, February 2007, and August 2008; see also VA 
outpatient treatment records dated from June 1999 to April 
2006.  Therefore, DCs 5260 and 5261 do not assist him in 
obtaining a disability rating higher than the 10 percent 
rating currently assigned.  Nevertheless, the preponderance 
of the evidence shows the Veteran experiences pain while 
demonstrating range of motion in his left knee.  See VA 
examination reports dated February 2007 and August 2008.  As 
a result, the 10 percent rating currently assigned is 
supported by the Veteran's current symptoms.  

DC 5010 does not otherwise assist the Veteran in obtaining a 
higher disability rating, however, because his left knee 
disability does not involve two or more major or minor 
joints.  Therefore, DC 5010 does not provide for a higher 
disability rating.  

In an effort to afford the Veteran the highest possible 
disability rating, the Board has evaluated his left knee 
disability under all other appropriate diagnostic codes.  
However, the Veteran has never been diagnosed with or shown 
to have ankylosis of the left knee, as he is shown to have 
movement in all planes of excursion.  There are no subjective 
complaints of giving way in the Veteran's left knee and there 
is no objective evidence of instability as the Veteran's left 
knee ligaments have consistently been described as intact.  
As noted above, the Veteran has never demonstrated flexion or 
extension in his left knee which warrants a disability rating 
higher than 10 percent.  In addition, there is no subjective 
or objective evidence that his semilunar cartilage is 
impaired or dislocated, or has been removed.  Moreover, there 
is no evidence that his tibia or fibula is impaired as a 
result of the service-connected left knee disability, or that 
he has genu recurvatum.  Therefore, the Board finds that 
38 C.F.R. § 4.71a, DCs 5256, 5257, 5258, 5259, 5260, 5261, 
5262, and 5263 do not assist the Veteran in obtaining a 
higher disability rating and, thus, are not for application 
in this case.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
us to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability using the limitation-
of-motion diagnostic codes.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  




In evaluating the Veteran's left knee under the criteria of 
DeLuca, supra, the Board notes that the evidence consistently 
shows the Veteran experiences pain while moving his left 
knee.  While the physicians who evaluated the Veteran at the 
VA examinations did not estimate the Veteran's functional 
loss due to pain, the Board finds the Veteran was not 
prejudiced thereby.  The Board notes that the 10 percent 
rating currently assigned under DC 5010 contemplates the 
Veteran's painful motion.  Additional limitation of motion or 
functional impairment as to warrant higher ratings is not 
shown.  Therefore, an increased evaluation is not warranted 
based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The Board has also considered whether the Veteran was 
entitled to a "staged" rating for his service-connected 
disability, as the Court indicated can be done in this type 
of case.  See Fenderson, supra.  However, upon reviewing the 
longitudinal record in this case, it finds that, at no time 
since the filing of the Veteran's claim for service 
connection, in January 2005, has his left knee disability 
been more disabling than as currently rated under this 
decision.  His complaints of pain, functional impairment, and 
the objective findings have been relatively consistent 
throughout the appeal period.

Finally, the Board has considered whether the Veteran's 
service-connected left knee disability warrants referral to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for assignment of an extra-
schedular rating.  See 38 C.F.R. § 3.321(b)(1).  After 
carefully reviewing the evidence, the Board finds this case 
does not present an unusual disability picture so as to 
render impractical the application of the regular schedular 
standards.  At the February 2007 VA examination, the Veteran 
reported that he had stopped working two months prior because 
of the pain in his back, leg, and knee; however, the August 
2008 VA examination report reflects that the Veteran drives a 
truck.  The Veteran has not submitted evidence showing his 
service-connected left knee disability has caused marked 
interference with employment or necessitated frequent 
hospitalization.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Floyd v. Brown, 9 Vet. App. 94-96 (1996).  

Moreover, the Court has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Thus, the evidence does not indicate that application of the 
regular schedular standards is rendered impracticable, and 
referral for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 is not warranted.

In summary, and for the reasons and bases set forth above, 
the Board finds the Veteran is not entitled to a disability 
rating in excess of 10 percent for service-connected left 
knee DJD, and the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert, 1 Vet. App. at 55.  

2.  Left Hip Disability

Entitlement to service connection for left hip degenerative 
joint disease (DJD), as secondary to service-connected status 
post fracture, left femur, was established in July 2005, and 
the RO assigned a 10 percent disability rating pursuant to 
38 C.F.R. § 4.71a, DC 5010, effective January 2005.  At that 
time, the RO considered a June 2005 VA examination report 
which showed the Veteran's left hip DJD was manifested by 
decreased range of motion and moderate tenderness in the 
lateral aspect of his hip.  Based on the evidence of limited 
motion with tenderness, the RO assigned a 10 percent 
disability rating under DC 5010.  

In August 2006, the RO made an administrative change which 
effectively evaluated the Veteran's service-connected left 
femur and left hip disabilities together, because the 
evidence shows the left hip disability is a residual 
condition of the status post left femur fracture.  As a 
result, the Veteran's service-connected disability was re-
characterized as degenerative joint disease of the left hip, 
residual of fracture of the left femur, and the RO changed 
the diagnostic code under which the disability is rated to DC 
5010-5252, to represent the degenerative changes and limited 
motion manifested by the service-connected disability.  See 
38 C.F.R. § 4.20.  


The Veteran contends that his service-connected disability 
warrants a disability rating higher than 10 percent.  The 
Board will proceed evaluate his service-connected left hip 
disability under all potentially applicable diagnostic codes.  

As noted, his left hip disability is evaluated under DC 5010, 
which provides that arthritis due to trauma, substantiated by 
X-ray findings will be rated as degenerative arthritis under 
DC 5003.  As discussed above, DC 5003 provides that 
degenerative arthritis substantiated by X-rays will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

Normal extension and flexion of the hip is from 0 to 125 
degrees.  38 C.F.R. § 4.71, Plate II (2008).  Limitation of 
extension and flexion are rated under DCs 5251 and 5252.  
Under DC 5251, limitation of extension warrants a 10 percent 
rating when limited to 5 degrees.  Under DC 5252, limitation 
of flexion warrants a 10 percent rating when limited to 45 
degrees, a 20 percent rating when limited to 30 degrees, a 30 
percent rating when limited to 20 degrees, and a 40 percent 
rating when limited to 10 degrees.  

In evaluating the Veteran's claim under DC 5010, the Board 
notes that, at the most recent VA examination in August 2008, 
he demonstrated flexion to 80 degrees and extension to zero 
degrees, both of which are not compensable under DCs 5251 and 
5252, respectively.  Review of the record reveals he has 
never demonstrated flexion to less than 60 degrees, as shown 
at the February 2007 VA examination, and there is no evidence 
that he has demonstrated extension to a degree which warrants 
a compensable rating under DCs 5252.  See VA examination 
reports dated June 2005, February 2007, and August 2008; see 
also VA outpatient treatment records dated from June 1999 to 
July 2008.  Therefore, DCs 5251 and 5252 do not assist the 
Veteran in obtaining a disability rating higher than 10 
percent.  

Nevertheless, the RO granted the 10 percent rating based upon 
evidence of limited motion with tenderness.  See June 2005 VA 
examination report.  The Board notes the evidence of record 
is inconsistent as to whether the Veteran has painful motion 
in his left hip, as painful motion was shown at the February 
2007 VA examination but not at the August 2008 examination.  
Therefore, the Board finds the Veteran's current symptoms do 
not warrant a higher, or even compensable, rating under 
DC 5010, as there is no objective evidence of swelling, 
muscle spasm, or painful motion in the Veteran's left hip.  

DC 5010 does not otherwise assist the Veteran in obtaining a 
higher disability rating, however, because his left hip 
disability does not involve two or more major or minor 
joints.  Therefore, DC 5010 does not provide for a higher 
disability rating.  

Review of the record reveals the Veteran has a 13 to 15 
centimeter surgical scar on the posterior portion of his left 
hip.  However, the evidence shows the scar is well-healed, 
non-tender, and not ulcerated.  He has not alleged any 
symptomatology associated with the scar.  Therefore, a 
separate disability rating based upon the scar is not 
warranted.  See 38 C.F.R. § 4.118, DCs 7800 to 7808 (2008).  

The Board has considered the Veteran's service-connected left 
hip disability under all other potentially applicable 
diagnostic codes; however, the Veteran has never been shown 
to have ankylosis of the hip, as he has movement in all 
planes of excursion.  Therefore, DC 5250 is not for 
application.  The evidence shows the Veteran's left hip 
disability is not manifested by impairment of the thigh 
manifested by limitation of abduction, adduction, or 
rotation, or other functional impairment which warrants a 
compensable or higher rating under DC 5253.  He is not shown 
to have a flail joint associated with his service-connected 
left hip disability.  Therefore, DC 5254 is not for 
application.  Finally, the evidence shows the femur 
impairment is healed, without evidence of non-union or 
fracture of the shaft, anatomical neck, or surgical neck.  
Therefore, DC 5255 is not for application.  

In evaluating the Veteran's left hip disability under the 
criteria of DeLuca, supra, the Board again notes that the 
evidence contains inconsistent findings as to whether the 
Veteran experiences pain while moving his left hip.  Indeed, 
there is evidence of painful motion during the appeal period, 
but there were no complaints or findings of pain while 
demonstrating range of motion in the left hip at the most 
recent VA examination in August 2008.  Despite the 
inconsistent evidence as to painful motion, the evidence 
consistently shows there is no change in range of motion, 
coordination, endurance, weakness, fatigability, or pain 
level with repetitive motion.  See VA examination reports 
dated June 2005, February 2007, and August 2008.  In 
addition, any additional functional limitation due to pain, 
swelling, weakness, and excess fatigability is contemplated 
in the 10 percent rating currently assigned under DC 5010-
5252.  Therefore, an increased evaluation is not warranted 
based on application of 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The Board has also considered whether the Veteran is entitled 
to a "staged" rating for this service-connected disability, 
as the Court indicated can be done in this type of case.  See 
Hart, supra.  However, upon reviewing the longitudinal record 
in this case, it finds that, throughout the appeal period, 
the evidence shows that the service-connected left hip 
disability has not been more disabling than as currently 
rated under this decision.  

Finally, the Board has considered whether the Veteran's 
service-connected left knee disability warrants referral to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for assignment of an extra-
schedular rating.  See 38 C.F.R. § 3.321(b)(1).  After 
carefully reviewing the evidence, the Board finds this case 
does not present an unusual disability picture so as to 
render impractical the application of the regular schedular 
standards.  The Veteran has not submitted evidence showing 
his service-connected left hip disability has caused marked 
interference with employment or necessitated frequent 
hospitalization.  See Shipwash, Floyd, Thun, supra.  
Therefore, referral for extra-schedular consideration is not 
warranted.  

In summary, and for the reasons and bases set forth above, 
the Board finds the Veteran is not entitled to a disability 
rating in excess of 10 percent for service-connected left hip 
DJD, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  





ORDER

Entitlement to service connection for residuals of a back 
injury is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for service-connected left knee degenerative joint 
disease is denied.  

Entitlement to a disability rating in excess of 10 percent 
for service-connected left hip degenerative joint disease, 
residual of left femur fracture, is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


